Citation Nr: 1545801	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for residuals of prostate cancer, effective October 1, 2012.

2.  Entitlement to an increased initial rating for residuals of prostate cancer, rated as 20 percent disabling from October 1, 2012, 40 percent disabling from July 26, 2013, and 60 percent disabling from December 18, 2013. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By way of background, the RO reduced the Veteran's rating for service-connected residuals of prostate cancer from 100 percent to 20 percent in the July 2012 rating decision, effective from October 1, 2012.  Accordingly, the first issue on appeal is whether the July 2012 rating reduction was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  However, during the course of the appeal the Veteran has made statements disagreeing with both the rating reduction as well as the assigned rating.  Further, the issue of entitlement to an increased rating has been adjudicated by the agency of original jurisdiction (AOJ).  See the January 2013 statement of the case; March 2014 supplemental statement of the case.  Therefore, the Board finds that the increased rating claim is also before the Board, as reflected on the title page.

A March 2014 rating decision increased the rating assigned to the Veteran's prostate cancer residuals to 40 percent, effective July 26, 2013, and 60 percent, effective December 18, 2013.  As the Veteran has not expressed satisfaction with the increased disability rating, the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In December 2014, the Veteran withdrew his request for a hearing before the Board.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

The issue of entitlement to an increased rating for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A rating decision proposing to reduce the Veteran's evaluation assigned for prostate cancer residuals was issued on January 24, 2012; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.

2.  On July 5, 2012, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for prostate cancer residuals, from 100 percent to 20 percent, effective October 1, 2012.

3.  At the time of the July 2012 rating decision, lay and medical evidence showed that the Veteran had ended radiation therapy in April 2011 and exhibited no local reoccurrence or metastasis.


CONCLUSION OF LAW

The criteria for entitlement to restoration of a 100 percent rating for residuals of prostate cancer, effective October 1, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disagreements with a reduction in rating, such as in the instant case, do not constitute an application for benefits, and as such the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable. 
Instead, rating reductions are governed by a separate set of notice requirements.  Generally, when a rating reduction is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared.  38 C.F.R. 
§ 3.105(e).  This proposed rating must set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be notified of the contemplated action and the detailed reasons therefore at the Veteran's latest address of record.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.  The Veteran must also be informed of the right to a predetermination hearing, if requested within 30 days of the date of notice.  38 C.F.R. § 3.105(i)(1).

If additional evidence is not received and a predetermination hearing is not requested within the applicable time periods, written notice of the final action, including the reasons for the decision and the supporting evidence, must be issued to the Veteran.  38 C.F.R. § 3.105(e), (i). 

A reduction is void ab initio if the RO reduces a veteran's disability rating without following these requirements.  See, e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999); but see VAOPGCPREC 31-97 (Aug. 29, 1997).  

In the present case, the rating reduction at issue results in a reduction of compensation benefits, and therefore VA has a duty to comply with the applicable notice requirements.  38 C.F.R. § 3.105(e).  Turning to the notice provided, a January 2012 letter informed the Veteran of the proposed reduction, the type of evidence that should be submitted to prevent the reduction, the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.  The letter was accompanied by a proposed rating decision outlining in detail the material facts and the reasons behind the proposed reduction.  The Veteran did not submit a request for a predetermination hearing within the 30 day period.  He did, however, indicate in an April 2012 statement that his condition had worsened.  On that basis, a new VA examination was obtained in May 2012.  Thereafter, VA properly provided written notice of the final action in the form of a July 2009 rating decision, which reduced the Veteran's rating from 100 percent to 20 percent.  In that rating decision, the RO notified the Veteran of the final decision, as well as the rationales and evidence supporting it.

As VA provided proper notice of the proposed rating and the right to a predetermination hearing, allowed the requisite period of time for the submission of additional evidence, and notified the Veteran of the final decision, the Board finds that VA has satisfied the notice requirements for a rating reduction.

Disability ratings for prostate cancer are assigned pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, regarding malignant neoplasms of the genitourinary system.  The rating schedule provides a 100 percent disability rating for the presence of malignant neoplasms of the genitourinary system.  However, the Note states that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

With specific regard to Diagnostic Code 7528, VA has no discretion to reduce or otherwise change a 100 percent disability rating during the six-month period following treatment for malignant neoplasms, and until a medical examination report supports such a change.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  It is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.  Id.   

The phrase "the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure," in 38 C.F.R. § 4.115b, Diagnostic Code 7528, refers to the cessation of treatment for the applicable malignant neoplasm of the genitourinary system.  Thus, the 100 percent rating will end as of the date the veteran received final treatment for cancer, the cessation of treatment for the cancer itself, as opposed to treatment for residuals secondary to the cancer or further treatment required as a result of the treatment for the disease.  Tatum v. Shinseki, 26 Vet. App. 443, 447-48 (2014) (also referred to as "Tatum II"). 

The provisions of 38 C.F.R. §§ 3.343 do not apply to a decrease in disability compensation under Diagnostic Code 7528 because the decrease is the product of compliance with Diagnostic Code 7528, which provides for the cessation of the prostate cancer evaluation after a temporal period if there has been no local reoccurrence or metastasis, and for evaluation of prostate cancer residuals thereafter under a different Diagnostic Code.  Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992).  

The evidence, including private treatment records from the Veteran's cancer treatment provider, shows that the Veteran's last radiation treatment for prostate cancer was in April 2011.  A VA examination was provided in July 2011, which confirmed that he finished cancer treatment in April 2011 and that his cancer was in remission.   

Based on the Veteran's assertion of worsening of his condition, a new VA examination was obtained in May 2012.  Again, the examination confirmed that the Veteran's prostate cancer was in remission and that he completed cancer treatment in April 2011.  Based on that examination, the RO implemented the reduction from 100 percent to 20 percent effective October 1, 2012, via the July 2012 rating decision. 

The Board notes that the October 1, 2012, effective date for the reduction is greater than 60 days after "the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expire[d]."  See 38 C.F.R. 
§ 3.105(e).  Assigning an effective date prospectively in this manner was not required, as the rating schedule directs that the 100 percent rating will be discontinued six months after the final treatment, which would have been in approximately November 2011.  See Tatum, 26 Vet. App. at 447-48.  To the extent this effective date assigned is more favorable to the Veteran; it is binding and cannot be disturbed by the Board.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).  
In either event, this sequence of events confirms that VA complied with the due process requirements of § 3.105(e).  Furthermore, the evidence of record demonstrates that the reduction was proper as the Veteran finished radiation treatment in April 2011, and his prostate cancer was in remission.  As such, reinstatement of the 100 percent rating is not warranted.


ORDER

Entitlement to restoration of a 100 percent rating for residuals of prostate cancer, effective October 1, 2012, is denied.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 
1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 
21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The Veteran recently underwent a cystoscopy and transurethral resection of the prostate (TURP) surgery to address increased urinary system impairment in September 2015.  At that time, the Veteran reported increased symptomatology related to his service-connected residuals of prostate cancer to the Board, which is confirmed in contemporaneous private treatment records.  

As there is evidence that the Veteran's service-connected disability has worsened since the last VA examination was conducted in December 2013, the Board finds that a new VA examination is warranted in order to assess the current severity of the Veteran's residuals of prostate cancer.  
Upon remand, the AOJ should also request that the Veteran identify all relevant VA and private treatment and provide VA with authorization to obtain all outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all relevant VA and private treatment and to provide releases authorizing VA to obtain all records of private treatment, including all records relevant to his increased symptomatology and September 2015 surgical procedure and follow up treatment.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Once the above development has been completed, provide the Veteran with a new VA examination to assess the current severity of his service-connected residuals of prostate cancer.  The examiner is to describe in detail all current manifestations of the service-connected disability and comment on their severity.  

The examiner must also provide clinical observations in terms corresponding to VA's rating criteria for genitourinary dysfunctions, to include voiding dysfunction, urinary frequency, obstructed voiding, and renal dysfunction.  

Finally, the examiner should address the occupational impact, if any, caused by the Veteran's residuals of prostate cancer.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


